Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  “anti-IFN-gamma” should be spelled out –anti-interferon-gamma--.  Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/9/21 is acknowledged.
Regarding election without traverse of species IV and V, Examiner finds, upon a review of the prior art, that the election requirements between Groups III and IV, and between V and VI, appear to not be needed since these species appear to be obvious variants based on the prior art discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070065946 (hereinafter “Reboud”), in view of US 20120004185 (hereinafter “Greene”).
	Applicant’s independent claim 50 recites: A method, comprising:
	containing an immune cell and a target cell in a droplet

	determining a cytokine within the droplet released by the immune cell.
Regarding independent claim 1, Reboud, discussed further below, discloses the limitations of claim 1 with exception of a particle attached to a first antibody with binding specificity for the target cytokine, and a second antibody with binding specificity for the target cytokine. 
Regarding independent claim 26, Reboud, discussed below, discloses the limitations of claim 26 with exception of a first signaling entity that determines cell viability, and a second signaling entity that determines a cytokine, wherein the first signaling entity comprises a first fluorescent entity, and the second signaling entity is distinguishable from the first signaling entity, and determining the first signaling entity to determine viability of the target cell. 
Regarding independent claim 50, Reboud, discussed further below, discloses the limitations of claim 26 with exception of determining whether the target cell is alive or dead.
Specifically, Rebound disclose in example 1, analysis of T Lymphocyte secretions of cytokine IL-2 as in indicator of progression of a disease and/or therapy (para. 0209), by detecting by mass spectrometry, the secretion/production of cytokine IL-2 by stimulating T lymphocytes , which can be by carried out either directly (addition of the stimulating antigen to the solution) or by means of associated antigen-presenting B lymphocytes (themselves stimulated for presentation) (para. 0210). 
Reboud discloses in paragraph 0211 that a drop of T lymphocyte cell culture (1500 cells in a drop of 4 .mu.l of RPMI medium+10% FCS_fetal calf serum+1% PS) is deposited onto a MALDI-TOF spectrometry chip.  As controls, drops containing antigen alone in solution, cytokine alone in solution, culture medium alone, or nonstimulated cells in culture, are deposited in the same manner.  Cytokine production is subsequently stimulated in the drops in question.  Para. 0211.
Reboud further disclose that the matrix (saturated solution of sinapinic acid or of alpha-cyano-4-hydroxycinnamic acid) is added to each spot and dried.  The chip is placed in the spectrometer and the spectra are recorded and analyzed. Para. 0212.
 Thus, Reboud discloses, in part, the method of independent claim 50, wherein the immune cell is the disclosed B lymphocyte, the target cell is the disclosed  T lymphocyte cell, and the target cytokine is the disclosed cytokine IL-2. 
Regarding independent claim 50, Reboud does not disclose determining whether the target cell is alive or dead. 
However, Greene discloses the following.
“Given these various biological roles and activities, the chemokine, cytokine or cell signaling activities of a polypeptide of the invention can be determined using any of a number of routine and art-recognized assays.  In certain embodiment, cell signaling activity is determined using essentially any assay that measures chemotaxis, cell migration, cytokine release, cell differentiation and/or cell viability.  In more specific embodiments, chemokine activity is determined, for example, using an assay which measures GPCR-dependent chemotaxis of monocytes release of interleukins and/or apoptosis. Paragraph 0105.
	“A wide variety of labels and conjugation techniques are known by those skilled in the art and may be used in various nucleic acid and amino acid assays.  Means for producing labeled hybridization or PCR probes for detecting sequences related to polynucleotides include oligolabeling, nick translation, end-labeling or PCR amplification using a labeled nucleotide.  Alternatively, the sequences, or any portions thereof may be cloned into a vector for the production of an mRNA probe.  Such vectors are known in the art, are commercially available, and may be used to synthesize RNA probes in vitro by addition of an appropriate RNA polymerase such as T7, T3, or SP6 and labeled nucleotides.  These procedures may be conducted using a variety of commercially available kits.  Suitable reporter molecules or labels, which may be used include radionuclides, enzymes, fluorescent, chemiluminescent, or chromogenic agents as well as substrates, cofactors, inhibitors, magnetic particles, and the like.” Paragraph 0182 (emphasis added).
Thus Greene discloses that cytokine activities can be determined using any number of routine and art-recognized assays, and can include detection of cytokine release and/or cell viability. 
Therefore, regarding claim 50, modifying the Reboud method to include detection of cell viability in would have been obvious to one skilled in the art since Greene teaches that is desirable for determining cell signaling activity.
	

Claims 1-3, 10, 15, 17-19, 22-23, 25, 26, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070065946 (hereinafter “Reboud”), in view of US 20120004185 (hereinafter “Greene”), and further in view of US 20150346201 (hereinafter “Korney”) and US 20080063634 (hereinafter “Salfeld”).
Applicant’s independent claim 1 recites
A method comprising: containing in a microfluidic droplet, an immune cell, a target cell, a particle attached to a first antibody with binding specificity for a target cytokine, and a second antibody with binding specificity for the target cytokine, and wherein the target cytokine indicates activation of the immune cell resulting from an interaction between the target cell and the immune cell and determining presence or absence of the target cytokine within the droplet, wherein determination of the presence of the target cytokine occurs after the target cytokine binds to the first antibody and the second antibody.
Applicant’s independent claim 26 recites: A method, comprising:

	determining the first signaling within the droplet to determine viability of the target cell; and
	determining the second signaling entity within the droplet to determine the cytokine within the droplet.
	Regarding independent claim 1, Reboud, discussed further below, discloses the limitations of claim 1 with exception of a particle attached to a first antibody with binding specificity for the target cytokine, and a second antibody with binding specificity for the target cytokine. 
Regarding independent claim 26, Reboud, discussed below, discloses the limitations of claim 26 with exception of a first signaling entity that determines cell viability, and a second signaling entity that determines a cytokine, wherein the first signaling entity comprises a first fluorescent entity, and the second signaling entity is distinguishable from the first signaling entity, and determining the first signaling entity to determine viability of the target cell. 
Specifically, Rebound disclose in example 1, analysis of T Lymphocyte secretions of cytokine IL-2 as in indicator of progression of a disease and/or therapy (para. 0209), by detecting by mass spectrometry, the secretion/production of cytokine IL-2 by stimulating T lymphocytes , which can be by carried out either directly (addition of the stimulating antigen to the solution) or by means of associated antigen-presenting B lymphocytes (themselves stimulated for presentation) (para. 0210). 
Reboud discloses in paragraph 0211 that a drop of T lymphocyte cell culture (1500 cells in a drop of 4 .mu.l of RPMI medium+10% FCS_fetal calf serum+1% PS) is deposited onto a MALDI-TOF spectrometry chip.  As controls, drops containing antigen alone in solution, cytokine alone in solution,   Cytokine production is subsequently stimulated in the drops in question.  Para. 0211.
Reboud further disclose that the matrix (saturated solution of sinapinic acid or of alpha-cyano-4-hydroxycinnamic acid) is added to each spot and dried.  The chip is placed in the spectrometer and the spectra are recorded and analyzed. Para. 0212.
 Thus, Reboud discloses, in part, the method of independent claim 1 and independent claim 26 , wherein the immune cell is the disclosed B lymphocyte, the target cell is the disclosed  T lymphocyte cell, and the target cytokine is the disclosed cytokine IL-2. 
However, regarding independent claim 1, as noted further above, Reboud does not disclose a particle attached to a first antibody with binding specificity for the target cytokine, and a second antibody with binding specificity for the target cytokine.
Also, regarding independent claim 26, Reboud does not disclose a first signaling entity that determines cell viability, and a second signaling entity that determines a cytokine, wherein the first signaling entity comprises a first fluorescent entity, and the second signaling entity is distinguishable from the first signaling entity, and determining the first signaling entity to determine viability of the target cell.
However, Greene discloses the following.
“Given these various biological roles and activities, the chemokine, cytokine or cell signaling activities of a polypeptide of the invention can be determined using any of a number of routine and art-recognized assays.  In certain embodiment, cell signaling activity is determined using essentially any assay that measures chemotaxis, cell migration, cytokine release, cell differentiation and/or cell viability.  In more specific embodiments, chemokine activity is determined, for example, using an assay which measures GPCR-dependent chemotaxis of monocytes release of interleukins and/or apoptosis. Paragraph 0105.
A wide variety of labels and conjugation techniques are known by those skilled in the art and may be used in various nucleic acid and amino acid assays.  Means for producing labeled hybridization or PCR probes for detecting sequences related to polynucleotides include oligolabeling, nick translation, end-labeling or PCR amplification using a labeled nucleotide.  Alternatively, the sequences, or any portions thereof may be cloned into a vector for the production of an mRNA probe.  Such vectors are known in the art, are commercially available, and may be used to synthesize RNA probes in vitro by addition of an appropriate RNA polymerase such as T7, T3, or SP6 and labeled nucleotides.  These procedures may be conducted using a variety of commercially available kits.  Suitable reporter molecules or labels, which may be used include radionuclides, enzymes, fluorescent, chemiluminescent, or chromogenic agents as well as substrates, cofactors, inhibitors, magnetic particles, and the like.” Paragraph 0182 (emphasis added).
Thus Greene discloses that cytokine activities can be determined using any number of routine and art-recognized assays, and can include detection of cytokine release and/or cell viability. 
Therefore, regarding independent claim 26, modifying the Reboud method to include detection of cell viability in would have been obvious to one skilled in the art since Greene teaches that is desirable for determining cell signaling activity.
Regarding both independent claim 1 and 26, Greene teaches that assaying for cytokine release and/or cell viability can be performed using any of a number of routine and art-recognized assays (para. 0105), and can use a variety of labels and conjugation techniques known by those skilled in the art including labels such as fluorescent, chemiluminescent, or chromogenic agents (para. 0182). 
Furthermore, regarding independent claim 1, providing a particle attached to a reagent with binding specificity for a target cytokine, and a second antibody with binding specificity for the target cytokine (as recited in claim 1) is suggested by Korney, as discussed further below.
first fluorescent entity, and providing the second signaling entity as a second signaling entity that is distinguishable from the first signaling entity as recited in claim 26) is suggested by Korney, as discussed further below.
	Korney discloses the following, which suggests use of a particle having a binding member that has specificity to the target and suggests use of a fluorescent label.
Korney gives an example of an assay that provides in a droplet, a microsphere [equivalent to Applicant’s particle in claim 1] as a detecting surface (B), conjugated to an agent (C) that binds an analyte (D), and also discloses a secondary antibody (E) [equivalent to Applicant’s second antibody] with conjugated fluorophore (F), (see para. 0057). 
It would have been obvious to one skilled in the art to modify the Reboud-Greene-invention to provide a particle attached to a reagent with binding specificity for a target cytokine, and a second antibody with binding specificity for the target cytokine (as recited in Applicant’s claim 1), or to provide the first signaling entity such that it comprises a first fluorescent entity as recited in Applicant’s claim 26) as suggested by Korney, since Greene teaches that any various known assay methods can be used to detect the release of a cytokine (para. 0105), and Korney teaches a known assay method for detecting a target. The skilled artisan would have had reasonable expectation of success since Greene teaches that a variety of labels and conjugation techniques known by those skilled in the art can be used (para. 0182), including fluorescent labels, which is exemplified by Korney.
Furthermore, regarding independent claims 1 and 26, the example in paragraph 0057 of Korney has the analyte as an antibody, and the probe for the analyte as being a specific binding member to the analyte. However Korney does not disclose an example of an antibody binding to a cytokine. 
	However, it is predictable by one skilled in the art that in the modification of Reboud, an antibody that specifically binds to the target cytokine can be used since it is a known reagent for binding 
	As to claim 2, see discussion above particularly with respect to Korney.
	As to claim 3, see Korney in paragraph 0087 disclosing a fluorescent green dye, which would have been obvious to one skilled in the art to use given the suggestions by Korney to utilize fluorescent labels.
	As to claim 10, Korney discloses in paragraph 009 that streptavidin coated microspheres were conjugated with biotinylated Toxoid B protein [the reagent for binding the target analyte]. It would have been obvious to one skilled in the art to utilize, in the modified Reboud invention, streptavidin and biotin to bind the first antibody for binding the target cytokine since it is predictable by one skilled in the art that various known means for binding a capture reagent (the first antibody) can be used.
	As to claim 15, Reboud discloses use of T-cell (T lymphocyte) in paragraphs 0209-0211, as discussed further above.
	As to claim 17, Reboud discloses the following in paragraph 0210, which meets Applicant’s limitations in claims 17 and claim 1, from which claim 17 depends: “[t]he principle of this experiment is to try to detect, by mass spectrometry, the secretion/production of cytokine IL-2 by stimulating T 
lymphocytes...  The stimulation can be carried out either directly (addition of the stimulating antigen to the solution) or by means of associated antigen-presenting B lymphocytes (themselves stimulated for presentation).
	As to claims 18-19, Reboud discloses in paragraph 0209 that analysis of T lymphocyte secretions of cytokine IL-2 has the advantage of characterization of samples from patients suffering from various viruses or cancer. 
	Regarding claims 22-23, Reboud discloses in paragraph 0131: 
at least one cell can be deposited onto the support S, said drops being isolated from one another.  Preferably, each of these drops is placed in a different receiving means.  All the cells may be identical, but it is also possible to envision placing different cells 
(at least two sorts of different cells) in the various drops.  Drops containing the reagent(s) are deposited in proximity to each drop containing a cell so as to allow the fusion of one drop containing the appropriate reagent with the drop containing the targeted cell.  It is also possible to envision injecting a 
drop of reagent directly into each drop of cell.  For carrying out batches of reactions, a support comprising means for receiving the drops, arranged evenly in the form of matrices, is advantageously envisioned so as to allow the method to be automated.” Paragraph 0131 (emphasis added).
	However, Reboud is silent as to providing only one immune cell in the droplet.
	However Korney discloses, in the background in paragraph 0006, the following. “[S]mall reaction volumes and a high-throughput design enables fast screening of multiple engineered biological parts.  When assaying cells and microorganisms, droplets provide a closed, controlled environment that prevents the diffusion of the molecules produced by cells thus enabling characterization of biochemical processing on a single-cell level.  Such a system was previously reported for the detection of a single T cell secretion of IL-10 cytokine (Konry et al., 2011.  Biosens Bioelectron 26(5):2707-2710).” Paragraph 0006 (emphasis added).
	Thus, it would have been obvious to one skilled in the art to provide a single immune cell [the T lymphocyte or the B lymphocyte in the Reboud disclosure for example in paragraph 0210] in the modified Reboud invention since Korney teaches the desirability of characterization of biochemical processing on a single-cell level. The skilled artisan would have had reasonable expectation of success since Korney teaches that single-cell level characterization is enabled using droplets.
	Also as to claim 23, the single target cell is the T lymphocyte.

	As to claim 51, in the modified Reboud invention discussed above, since a particle is used [microsphere disclosed by Korney in paragraph 0057] the fluorophore binds to the particle via the secondary antibody if the cytokine is present, and therefore detection of the fluorophore would be detection of distribution of the fluorophore label around the particle (in the same manner as described by Applicant in paragraph 0043.) 
 	Korney gives an example of an assay that provides in a droplet, a microsphere [equivalent to Applicant’s particle in claim 1] as a detecting surface (B), conjugated to an agent (C) that binds an analyte (D), and also discloses a secondary antibody (E) [equivalent to Applicant’s second antibody] with conjugated fluorophore (F), (see para. 0057). 


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070065946 (hereinafter “Reboud”), US 20120004185 (hereinafter “Greene”), US 20150346201 (hereinafter “Korney”), and US 20080063634 (hereinafter “Salfeld”), as applied to claim 1 above, and further in view of US 10,473,647 (hereinafter “Anderson”).
As to claim 4, Reboud, Greene, Korney, and Salfeld, discussed above, do not disclose that the second antibody comprises an anti-IFN-gamma antibody.
As to claim 14, the references also do not teach that the cytokine includes IFN-gamma.
However, Anderson teaches measuring cytokine (IFN-gamma) secretion by T cells using ELISA which includes using an antibody with specificity for the cytokine IFN-gamma (col., 24, lines 10-44), as may be useful for diagnosis or assessment of treatment efficacy . It would have been obvious to one skilled in the art to utilize an antibody with specificity for the cytokine IFN-gamma [i.e., an anti-IFN-. 


	Claim  9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070065946 (hereinafter “Reboud”), US 20120004185 (hereinafter “Greene”), US 20150346201 (hereinafter “Korney”), and US 20080063634 (hereinafter “Salfeld”), as applied to claim 1 above, and further in view of US 20020061847 (hereinafter “Wheeler”).
Regarding claim 9, Reboud, Greene, Korney, and Salfeld, discussed above, is silent as to the particle comprising polystyrene. 
	While Korney does disclose use of a microsphere as a detecting surface (para. 0057), Korney is silent as to the microsphere [equivalent to the claimed particle] comprising polystyrene.
	However, Wheeler discloses that “[a]ntibodies may be conjugated to a solid support suitable for a diagnostic assay (e.g., beads, plates, slides or wells formed from materials such as latex or polystyrene) in accordance with known techniques, such as precipitation.  Antibodies may likewise be conjugated to detectable groups such as radiolabels (e.g., .sup.35S, .sup.125I, .sup.131I), enzyme labels (e.g., 
horseradish peroxidase, alkaline phosphatase), and fluorescent labels (e.g., fluorescein) in accordance with known techniques.” Paragraph 0086 (emphasis added).
	It would have been obvious to one skilled in the art to provide the beads suggested by Korney [equivalent to a particle] comprising polystyrene since Wheeler teaches that polystyrene is a material known to be used performing an assay including an assay wherein the fluorescence label is used.


13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070065946 (hereinafter “Reboud”), US 20120004185 (hereinafter “Greene”), US 20150346201 (hereinafter “Korney”), and US 20080063634 (hereinafter “Salfeld”), as applied to claim 1 above, and further in view of US 20140128276 (hereinafter “Li”).
As to claim 13, Reboud, Greene, Korney, and Salfeld, discussed above, do not teach that the cytokine includes IFN-gamma.
However, Li teaches distinguishing between Irritable Bowel Syndrome (IBS) and Irritable Bowel 
Disease (IBD).  It comprises using three or more antibodies which specifically bind to a distinct cytokine selected from the group consisting of IL-6, IL-10, IL-12, TNF-.alpha., and CCL-2; and a means of detection of antibody binding to a sample component. Paragraph 0017. See also claim 26 of Li.
 It would have been obvious to one skilled in the art to utilize an antibody with specificity for TNF-alpha as the specific cytokine in the modified Reboud invention for the benefit of distinguishing between IBS and IBD as taught by Li.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070065946 (hereinafter “Reboud”), US 20120004185 (hereinafter “Greene”), US 20150346201 (hereinafter “Korney”), and US 20080063634 (hereinafter “Salfeld”), as applied to claim 1 above, and further in view of US 20150190506 (hereinafter “Cheung”).
	As to claim 16, Reboud, Greene, Korney, and Salfeld, discussed above, do not teach that the immune cell is a CD8 T cell.
	However, Cheung discloses in paragraph 0034 methods for monitoring pharmacodynamic activity of an OX40 agonist treatment by measuring the expression level of one or more marker genes, protein(s) (e.g., a cytokine, e.g., gamma interferon) and/or cellular composition (e.g., percentage of Treg 
indicates pharmacodynamic activity to the OX40 agonist treatment. Paragraph 0034.
 	In paragraph 0440, Cheung discloses an embodiment in which “CD4 and/or CD8 T cells exhibit increased release of cytokines selected from the group consisting of IFN-.gamma., TNF-.alpha.  and interleukins Cytokine release may be measured by any means known in the art, e.g., using Western blot, ELISA, or immunohistochemical assays to detect the presence of released cytokines in a sample containing CD4 and/or CD8 T cells.”  Paragraph 0440 (emphasis added).
	It would have been obvious to one skilled in the art to provide CD8+ T cell as the immune cell in the modified Reboud invention discussed above since Cheung teaches that such an assay provides the benefit of detecting released cytokines as may be useful for pharmacodynamic activity following treatment of a subject.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641